Citation Nr: 1502612	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right shoulder instability with recurrent dislocation prior to January 25, 2011, and in excess of 20 percent from January 26, 2011 (exclusive of the period from October 21, 2011 until January 31, 2012, during which time a temporary 100 percent rating was assigned under 38 C.F.R. § 4.30).  

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for right wrist strain status post triangular fibrocartilage complex repair.  

4.  Entitlement to an initial compensable rating for right knee pes tendonitis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to September 1998 and from July 2006 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

By an August 2012 rating decision, the RO increased the disability rating for his right shoulder disability from noncompensable to 20 percent beginning from January 26, 2011 (exclusive of a previously-assigned temporary total (100 percent) rating in effective from October 21, 2011, to January 31, 2012).  These staged ratings do not represent the maximum disability ratings assignable for a shoulder disability.  Because a claimant is presumed to be seeking the maximum ratings for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran raised the issue of entitlement to a TDIU.  Although the RO subsequently granted a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence, the appeal for a TDIU is a separate issue, which has been raised as a component of the initial rating claims on appeal.  At present it remains unresolved.  Thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In an October 2013 Informal Hearing Presentation, the Veteran's representative requested the Board to remand this case for new VA examinations to evaluate the current severity of the Veteran's disabilities.  The representative indicated that the medical evidence currently of record, especially the VA examinations previously conducted, do not accurately reflect the current state of his condition.  

In light of these contentions, the Board agrees that remand is necessary to arrange for new VA examinations.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms, including how they impact him at work and at home.  

The Veteran should be provided an appropriate amount of time to submit this evidence.  

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain.   

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.   

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, dated since 2011.  Continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Next, arrange for the Veteran to undergo a VA examination to address the severity of his (a) right shoulder instability with recurrent dislocation; (b) right wrist strain status post triangular fibrocartilage complex repair; and (c) right knee pes tendonitis.  

All indicated tests should be accomplished, and findings reported in detail.  

In doing so, the examiner is asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

5.  Next, arrange for the Veteran to undergo a VA examination to address the severity of his PTSD.  

All indicated tests should be accomplished, and findings reported in detail.  

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




